NUMBER 13-14-00027-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


AMANDA JACKEL,                                                                          Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                       On Appeal from the 52nd District Court
                            of Coryell County, Texas.


                                             ORDER
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

       Currently pending before the Court is appellant's motion requesting pro se access

to the appellate record in the above-referenced cause.1 Appellant's counsel has filed an



       1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
Anders brief herein and appellant has been unable to examine the record so that she can

file a pro se brief. See Anders v. California, 386 U.S. 738, 744 (1967).

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before thirty days from the date

of this order, and it is FURTHER ORDERED that the trial court notify this Court as to the

date upon which the appellate record was made available to appellant. See Kelly v.

State, PD-0702-13, 2014 WL 2865901, at **3–4 (Tex. Crim. App. June 25, 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to her to file her pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of August, 2014.




                                                2